By the Court.*
We think that the judge erred *4upon the trial, in the rejection of evidence, offered to prove by the witnesses Dumont & Harcourt, the manner in which the berths of the steamer were constructed. The testimony was material, and bore upon the question of the defendant’s negligence; and the witnesses, from their knowledge and experience, were competent to testify on the subject.
The courhcommitted an error in refusing to charge the twelfth request made by the counsel for the defendant. The proposition there laid down was correct and should have been presented to the jury.
There was also error in refusing the motion for a new trial upon the minutes, upon the ground that the damages were excessive. The amount on the verdict was large, and not commensurable with the character of the injury, which was merely a temporary loss of sight, if any. It evinces that the jury must have been misled, not prejudiced, and presents a case for the interference of the court for that reason.
As the grounds stated are sufficient to authorize a new trial, it is not important to examine the other questions raised.
The judgment and order must, be reversed and a new trial granted, with costs to abide the event.

 Present, Miller, P. J., and Potter and Parker, JJ.